LaCY, J.,
delivered the opinion of the court.
The case, briefly stated, is as follows: In August, 1881, the appellees, the county school board of Prince William county, filed their bill in the circuit court of Fauquier county to subject the land of the appellants, Stuart and Palmer, to the lien of a claim due them, in their official capacity, of £885.
Their contention is that one Samuel Jones having bequeathed this amount to the vestry of Dettinger parish, in Prince William county, to be put out upon real estate, and the interest applied to the education of the poor children of said county; that by virtue of an act of the legislature of Virginia of 1785 this fund passed from the hands of the vestry into the hands of the overseers of the poor of the county; that by the act of 1819 the fund passed out of the hands of the overseers *67of tlie poor of said county, and into tlio bands of tlie school commissioners of said comity, for the education of the poor children. That by an act of the legislature of Virginia in 1863 it passed out of the hands of the school commissioners of the county into the hands of the Second Auditor, to be by him applied to the education of the poor children of Prince "William county, as part of the literary fund of the State; and that the money was then collected and paid to the Second Auditor, and by the provisions of the said act the lien on this land was released. That subsequently, by virtue of the act of February 21st, 1872, they, the school hoard of Prince William, succeeded to all the. lights and property held hv any person for the benefit of public tree schools in the said county of Prince William. That by the act of 1863 the money had been lost, and that the act of 1863 was a so-called law, by a so-called legislature of Virginia; that the so-called legislature of Virginia had no right to pass the act of 1863; that it was 'ultra vires — impaired the obligation of the contract; was unconstitutional, null and void, and the action taken under it of no effect whatever. That the release executed by the Attorney-General of the State, under the provisions of the said act, was of no effect, that the lien still subsisted, and that the sale subsequently made to the appellants, Stuart and Palmer, was subject to their lien, which they were entitled to receive, by virtue of the act of the legislature of 1872, mentioned above, and asking a sale of the land to satisfy the lien.
The appellants, Stuart and Palmer, demurred and answered, and set up their purchase, the act of the legislature of 1863, and the necessity of the sale, by reason of the war, which prevented any animal profit from the fund as it then stood for the benefit of the poor children.
But the circuit, court of Fauquier sustained the plaintiffs, and decided in accordance with their contention; held the act of 1863 unconstitutional and void, and decreed a sale of the land *68to satisfy the said debt. Whereupon Stuart and Palmer applied for and obtained an appeal to this court.
The fund in question having been dedicated by the donor to the education of the poor children of Prince William county, to be put out by the vestry in that county, the act of 1785 transferred to the overseers of the poor, under the direction and control of the county courts, the powers of the vestries, which had been dissolved; and the custodian of the fund being thus changed, the same thing was done in 1819; and in 1863 when, it appearing to the legislature that the fund had become unproductive as to any annual rent or interest, it was collected and placed in the hands of the Second Auditor, to be by him applied in accordance with the will of the donor.
This act of 1863 is declared void — first, because it was done by the State government while in a state of war with the Federal government.
But that claim cannot be maintained at this day. Such acts of this legislature are expressly recognized by the act of the restored government of February, 1866. And in this court it has been held that the government, which had its seat at Richmond during the late civil war, was a de facto government, and all its acts for the protection of civil rights are held valid, and all contracts arising out of the laws of such a government will be enforced to the'extent of their just obligation.
Christian, Judge, says in the case of Dinwiddie County v. Stuart, Buchanan & Co, 28 Graft, page 540: “ Such laws and contracts are not only declared valid and binding by the decisions of this court and of the supreme court of the United States, but by the express statutes of the restored government of Virginia, whose constitutionality have never been questioned in this court or elsewhere.” See, also, the case of Texas v. White, 7 Wallace.
We think the act of the legislature of 1863, not being in anywise in aid of the war against the United States, but being an *69act- for the protection and disposition of rights of property, as valid, as the acts of an actual government, as any other act referred to, as affecting the property rights involved in this case.
As to the other question — that the act was unconstitutional, because it impaired the obligation of the contract, and was ultra circs — it may be observed, as was contended here in ai'gument by the appellees, that this fund was dedicated to a public use by the donor, and placed in the custody of a body, which afterwards ceased to exist, by reason of changes in the structure of the government, and it became necessary for the Legislature to place this and similar funds in the custody of others; and so, from time to time, these custodians have been changed by the legislature, until it is claimed by the appellees that they are entitled to hold it by reason of an act of the legislature; and it is only by virtue of this act of 1872 that the appellees could have any standing in court whatever.
The contention of the appellees would seem to be based upon the idea that this fund, having been once invested, it could never be collected but by the express terms of the contract itself. Outhbert Bullitt, his heirs and assigns, had the right to pay the debt whenever they thought proper. Their assignees did pay this sum, by authority of the legislature, into tlie hands designated by law to receive it.
But it is objected that they paid it in Confederate money then greatly depreciated. They paid it in the only currency then in use, and by authority of law. The fund in the then condition of the country was wholly unproductive. It was a fund peculiarly under the control of the legislature, having been dedicated to public uses, and belonging to a class of citizens under the special protection of the legislature. It was a fund which the legislature many years before had been obliged to take charge of to save it from loss. For nearly one hundred years it had been in such hands as the legislature had in its wisdom placed it; and when the legislature, in a time of war and the greatest uncertainty as to the stability of all values, thought *70proper once more to stretch, forth its hand and place it in safe custody, to be applied, as before, in accordance with the terms of the trust by which it was created, it is said that this act was disastrous, that it resulted in loss, that it impaired the contract, and is unconstitutional and void. And this claim is sustained by the circuit court.
The act by which the appellees claim to be entitled to this fund is a general act of the legislature, passed subsequent to the act by which the public officer named in the former act had received and applied this fund to the end and in the manner provided by the former law. At the time of the passage of the law which devolved the rights of the school commissioners upon them, the county school board, as to funds in the hands of the former, the school commissioners, had been superseded as custodians of this finid, and another custodian had been appointed to receive and disburse it.
The fund in question having been dedicated by the donor to a public use, for the benefit of persons who were under the special charge of the legislature, as under an ancient act, referred to above, where the vestries had ceased to be public boards, with public duties, the legislature had substituted another public board of officials to discharge the public duties formerly devolved upon the vestries; so, subsequently the legislature had substituted the last, the overseers of the poor, by the creation and designation of still another public board, to discharge these public duties; and so, still later, according to its discretion, the legislature had designated another public official to substitute the school commissioners, and to perform these public duties as to this public fund, for the benefit of a particular class of persons, under the control and protection of the State government, and of the legislature, as the supreme law-making power of the State.
If this last act had proved advantageous to the fund, and the. changed investment had, in the light of after events, turned out to be safe and profitable, there -would be none to question the *71act. But because the act lias proved injurious, it is now claimed to be ulfra tires and void. The act of the legislature of 1863, having been concerning a public fund, designated for public uses, was entirely within the scope and compass of the general legislative powei’s of the legislature, devolved upon it by the constitution, and is valid and binding upon the class affected. That the act proved to be unwise in the light of results is immaterial; it cannot be altered or repealed. Under the authority of the actual government of the State the debtors in question paid the debt they owed to the public officer appointed by law to receive it, and by authoiity of the supreme power of the State their title to the land in question was perfected under the very terms of their contract, which provided that they should have the right to pay this debt at their pleasure.
Third persons, acting under the aegis of the State, have purchased this land. They paid a valuable consideration, as agreed on at the time, which was then equal in value to what they received, and their rights are to be protected, and they cannot be required to pay a second time, or surrender their land, upon the assumption that the legislature of Virginia, hi 1863, was only a nominal body, without lawful authority. That body at that time had the power to enforce its enactments, and did enforce them against all comers. The government then existing was overthrown, and a new government established in its stead, under which we now live; and among its first acts was an act declaring all such domestic acts valid and binding, and its acts of such a character and the contracts made thereunder have been enforced to the present time by all the courts when they have been called in question, both State and Federal.
The case of the Bank of Old Dominion v. McVeigh, 20 Gratt., has been much relied on to sustain the ruling of the circuit court, in this case. But an examination of that ease will show a very different case from this. The fund in that case was in no sense a public, fund, dedicated to public uses, which had been from its creation under the control and in the custody of public *72officials of the State, created and empowered by the legislature. The fund in that ease was a debt due to a person (a corporation) outside of the State, so far as the powers of that legislature extended in the exercise of their actual powers. The debtor was a citizen of the State, within the lines of the actual • government, and under the sanction of the legislature the debtor was authorized to pay the debt to some other person than the creditor; and it was not paid to the creditor at all, nor to any person authorized by it to receive the debt. This payment was held by a- majority of this court to be no payment of the debt.
That ease bears but little analogy to this, where the legislature changed the custodian of a public fund, appointing one public officer to substitute another in the discharge of a. public duty, and authorized the payment of the debt, and its application in accordance with the terms of the instrument by which it was created. This was the exercise by the State of such paternal or tutorial power over rights and interests of the poor children of Prince William county as appears to be clearly within the power of the sovereign, to be exercised by general laws, and under the peculiar circumstances of this case, by a special act of the legislature.
It is an agreeable and pleasing reflection, in contemplating the results of this case, that if, in the exercise of this paternal solicitude by the State, anything appears to have been lost to the poor children of Prince William county as wards of the State, the growth of a wider benevolence in the administration of the offices of the State toward this class of her citizens has more than compensated the loss of this fund for the education of the poor children of that county, in the widespread and enduring blessings of a general tree-school system erected and ordained by the State in the general exercise of this paternal power.
But it is not our province to look into the motives of the legislature. Courts are not at liberty to impure into the proper *73exercise of power by the legislature in a ease where the latter liave been acting witliin their constitutional limits. They are bound to presume that the legislatures have exercised the proper discretion. Such an exercise of power within its constitutional limits, it has been held, is so conclusive that, though the legislature should, from any cause, do injustice to an individual, there is no court or other power in the government that can apply a remedy or administer relief. And it is not in the power of any court to say that a legislative act is void because' it has not proven in after time to be judicious.
Wo think the act of the Legislature in question valid and binding, and the decree of the circuit court of Fauquier, declaring the same unconstitutional, void and of no effect, is wholly erroneous, and the same must be reversed and annulled,
Fauxtleroy, J., and Richardsox. J., concurred with Lacy. J.